Citation Nr: 9909421	
Decision Date: 04/05/99    Archive Date: 04/16/99

DOCKET NO.  98-10 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for peripheral vascular 
disease of the left leg. 

2.  Entitlement to service connection for bilateral hearing 
loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

K. J. Loring, Associate Counsel



INTRODUCTION

The veteran had active military service from February 1966 to 
September 1983.

This matter arises from a January 1998 rating decision from 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Louis, Missouri, which denied the benefits sought on 
appeal.  The case has been referred to the Board of Veterans' 
Appeals (Board) for resolution.

The veteran was scheduled for a hearing before the 
undersigned Board Member sitting at Washington D.C. in 
February 1999.  He failed to appear for the hearing and he 
did not provide an explanation or request further hearing.  
Therefore, the Board will proceed with appellate review of 
the record as it stands. 


FINDINGS OF FACT

1.  The veteran sustained a deep, lacerating skill saw wound 
to his left anterior thigh during service, with a subsequent 
diagnosis of sympathetic reflex dystrophy two years post 
injury.  

2.  The veteran's superficial left femoral artery stenosis 
was likely the result of trauma sustained to the left thigh 
during service.  

3.  The veteran's service medical records are without 
complaint or clinical finding regarding hearing loss in 
either the left ear or right ear.

4.  There is no medical evidence to establish a nexus between 
the veteran's currently diagnosed bilateral hearing loss and 
any incident of military service.



CONCLUSIONS OF LAW

1.  Peripheral vascular disease of the left leg was 
proximately caused by an injury to the left anterior thigh 
sustained during service.  38 U.S.C.A. §§ 1110, 1131, 5107 
(West 1991); 38 C.F.R. §§ 3.102, 3.303, 3.310(a) (1998).

2.  The claim of entitlement to service connection for 
bilateral hearing loss is not well grounded.  38 U.S.C.A. 
§ 5107 (West 1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection for Peripheral Vascular Disease

The veteran's claim is well grounded within the meaning of 38 
U.S.C.A. § 5107(a); Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).  
That is, the Board finds that the veteran has presented a 
claim which is not implausible when his contentions and the 
evidence of record are viewed in the light most favorable to 
that claim.  The Board is also satisfied that all relevant 
facts have been properly and sufficiently developed and that 
no further assistance to the veteran is required in order to 
comply with the duty to assist him mandated by 38 U.S.C.A. § 
5107(a).

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. §3.303 (1998).  If a 
condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptoms after 
service is required for service connection.  38 C.F.R. § 
3.303(b).  Further, as pertinent to this claim, service 
connection may be granted for disability shown to be 
proximately due to or the result of (either caused or 
aggravated by) a service-connected disorder.  See 38 C.F.R. § 
3.310(a); Allen v. Brown, 7 Vet. App. 439, 448-449 (1995).  

Service medical records reveal that the veteran sustained a 6 
inch deep laceration to his anterior left thigh during 
service.  The wound was the result of an injury from a skill 
saw.  In August 1972, two years after the injury occurred, 
service medical records show that he sought treatment for 
pain and numbness in the area of his left leg scar.  The 
medical officer found no Tinel sign in the scar and no 
varicosity.  The diagnosis was sympathetic reflex dystrophy.  
He was referred for a change in his military occupational 
specialty as a food service worker. 

VA outpatient records show that in August 1997, the veteran 
complained of cramping in both of his lower legs.  Subsequent 
to a non-invasive arteriogram, he was diagnosed as having 
left superficial femoral artery stenosis.  In November 1997, 
a VA examiner noted a diagnosis of bilateral peripheral 
vascular disease with intermittent claudication involving 
both lower extremities.  The examiner noted the veteran's 
history and offered an opinion that the left superficial 
femoral artery stenosis may have been caused, in part, by the 
deep laceration the veteran sustained during service.  

In July 1998, the veteran's private treating physician 
submitted a statement indicating that the veteran's left 
femoral artery stenosis was confirmed in March 1998 by an 
abdominal aortogram with angiography of both lower 
extremities.  The physician stated that significant 
atherosclerotic disease has a multi-factorial origin.  He 
further noted that while the veteran's tobacco use is "very 
significant in progression of the disease, a trauma to a 
vessel may predispose the vessel to changes of 
atherosclerosis and eventual occlusion as suffered by [the 
veteran.]"  He stated that the focal limited occlusion of 
the veteran's major artery was at the level of the left thigh 
scar, therefore, the vessel involved could have been directly 
injured or indirectly injured by kinetic energy from the 
trauma, resulting later in occlusion.   

In reviewing the evidence of record, the Board finds that the 
evidence supports entitlement to service connection for 
peripheral vascular disease on a direct basis as a residual 
of an injury to the left leg during service.  While the 
veteran has claimed, and the RO has adjudicated this claim on 
a secondary basis, the Board concludes that service 
connection is warranted, but on a direct basis.  The medical 
evidence of record indicates that the veteran's left leg 
peripheral vascular disease may have been caused by the 
direct trauma of the saw, rather than as a residual of the 
service-connected scar.  Accordingly, the Board finds that as 
the medical evidence of record indicates a relationship 
between the veteran's injury during service and his currently 
diagnosed peripheral vascular disease, service connection is 
warranted.   

II.  Service Connection for Bilateral Hearing Loss

Generally, service connection may be established for a 
disability resulting from personal injury suffered or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted within the 
line of duty if the disability is not a result of the 
veteran's own willful misconduct.  38 U.S.C.A. §§ 1110 (West 
1991); 38 C.F.R. § 3.303(a) (1998).  With chronic disease 
shown as such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  38 C.F.R. § 3.303(b).  In addition, service 
connection may be established for any disease diagnosed after 
discharge, when all the evidence, including that pertinent to 
service, establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).

However, before proceeding to review the merits of the claim, 
the Board must first evaluate whether veteran has crossed the 
threshold of establishing a well-grounded claim for service 
connection.  In this regard, the veteran must submit evidence 
sufficient to justify a belief by a fair and impartial 
individual that the claim is meritorious or capable of 
substantiation.  38 U.S.C.A. § 5107(a).  To satisfy the 
burden of establishing a well-grounded service connection 
claim, there must be: a medical diagnosis of a current 
disability; evidence of an incurrence or aggravation of a 
disease or injury in service, as shown through medical or, in 
certain circumstances, lay evidence; and medical evidence of 
a nexus between the in-service injury or disease and the 
current disability.  Where the determinative issue involves 
medical causation, competent medical evidence showing that 
the claim is plausible is required.  Epps v. Gober, 126 F.3d 
1464 (1997). 

Alternatively, the United States Court of Veterans Appeals 
(Court) has indicated that a claim may be well grounded based 
on application of the rule for chronicity and continuity of 
symptomatology, set forth in 38 C.F.R. § 3.303(b).  See 
Savage v. Gober, 10 Vet. App. 488 (1997).  The Court held 
that the chronicity provision applies where there is 
evidence, regardless of its date, which shows that a veteran 
had a chronic condition either in service or during an 
applicable presumption period and that the veteran still has 
such condition.  That evidence must be medical, unless it 
relates to a condition that the Court has indicated may be 
attested to by lay observation.  If the chronicity provision 
does not apply, a claim may still be well grounded "if the 
condition is observed during service or any applicable 
presumption period, continuity of symptomatology is 
demonstrated thereafter, and competent evidence relates the 
present condition to that symptomatology."  Savage, 10 Vet. 
App. at 498.

In the instant case, the veteran asserts that his currently 
diagnosed hearing loss is a result of noise exposure suffered 
during service.  He contends that he was on location with gun 
battalions in 1980 and 1981, and was exposed to acoustic 
trauma from the firing of the guns.  The exposure occurred 
during peacetime and there is no allegation of combat.  Thus, 
38 U.S.C.A. § 1154(b) (West 1991) is not applicable.

Service medical records are completely devoid of complaints 
and clinical findings with respect to hearing loss.  Although 
there is no separation examination report associated with the 
claims file, an entrance examination and a June 1967 period 
examination report show no diagnosis of hearing loss.  A 
September 1983 notice indicated that the veteran waived his 
separation examination. 

There is no record of diagnosis or treatment of hearing loss 
until a VA examination report of November 1997.  At that 
time, the examiner noted the veteran's complaints of 
decreased hearing, both ears, and ringing in both ears.  He 
was diagnosed as having cochlear degeneration and tinnitus.  
There was no indication that the hearing loss began during 
service or that it was related to service; despite the 
veteran's report of having served in an artillery unit in 
Vietnam.  Indeed, the only evidence of record to relate the 
veteran's hearing loss to service are his own statements.  
While the veteran may report symptoms he perceives to be 
manifestations of disability, such as decreased hearing, he 
is not competent to offer an etiology or diagnosis of date of 
onset for his hearing loss.  Espiritu v. Derwinski, 2 
Vet.App. 492 (1992).

Accordingly, as there is no medical evidence of hearing loss 
during service, and no medical evidence of a nexus between 
currently diagnosed hearing loss and military service, the 
claim must be denied as not well grounded.  

The Board is aware of no circumstance in this matter which 
would constitute notice to VA that relevant evidence may 
exist or could be obtained, which, if true, would serve to 
render plausible the veteran's claim for service connection 
denied herein.  McKnight v. Gober, 131 F.3d 1483 (Fed.Cir. 
1997).  The Board also views its discussion as sufficient to 
inform the veteran of the elements necessary to complete his 
application for service connection for the claimed 
disability.  Robinette v. Brown, 8 Vet. App. 69, 77 (1995).  


ORDER

Entitlement to service connection for left leg peripheral 
vascular disease is granted, subject to the provisions 
governing the award of monetary benefits.  

Entitlement to service connection for bilateral hearing loss 
is denied. 



		
	BRUCE KANNEE 
	Member, Board of Veterans' Appeals



- 7 -


